Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered September 14, 2007 in an action for, inter alia, wrongful death. The order, insofar as appealed from, denied the motion of defendant LaFayette Central School District, by and through its agents, officers, and/or em*1406ployees, for summary judgment dismissing the complaint and cross claim against it.
It is hereby ordered that the order insofar as appealed from is unanimously reversed on the law without costs, the motion is granted and the complaint and cross claim against defendant LaFayette Central School District, by and through its agents, officers, and/or employees, are dismissed.
Same memorandum as in Davis v Marzo (55 AD3d 1404 [2008]). Present—Scudder, P.J., Martoche, Fahey, Peradotto and Gorski, JJ.